Citation Nr: 1511064	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a sleep disorder (claimed as insomnia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to January 2009.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD) and a sleep disorder.

In July 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a June 2014 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  At that time, the Board remanded his claim for service connection for a sleep disorder to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself will commit error if it fails to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts are made to obtain clarification from the VA examiner in terms of clarifying the opinion would constitute a violation of the claimant's due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  

In June 2014, the Board remanded the case and directed that the examiner who conducted the March 2010 examination (or another clinician) "provide an opinion as to whether it is at least as likely as not that any sleep disorder, including a primary snoring disorder, or another sleep disorder, is related to a disease or injury in [the Veteran's] active service (including the notations in the April 2006, and January, April, and May 2008 service treatment records regarding sleep problems)."

A medical opinion was obtained in September 2014 from another VA healthcare provider, but the opinion failed to comply with the specific terms of the Board's remand.  

The Board specific concern regarding the March 2010 examination was that the Veteran had been diagnosed with a snoring disorder and the examiner had not addressed or considered the Veteran's multiple reports of sleep difficulties while in service.  

The September 2014 opinion was essentially limited to note that "The condition claimed was less likely than not (less than 50% probability) incurred in or cause by the claimed in-service injury, event or illness."  Additionally, it was observed that VA medical records, including service treatment records, show that the "Veteran has some sleep issues but has been proven not to have sleep apnea" and that "snoring...was not a compensable condition."   However, it failed to adequately respond or address the specific questions pertaining to the symptoms and the primary snoring disorder that was reported in service. Moreover, the opinion did not address the etiology of the Veteran's primary snoring disorder (diagnosed in March 2010) as directed by the Board.

As such, the Board finds that the matter must be remanded so that an addendum to the opinion of September 2014 be obtained.


Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this remand to the examiner who performed the March 2010 VA respiratory diseases examination or the healthcare provider who provided the September 2014 opinion.  Ask that the Veteran's service treatment records and the March 2010 VA examination report be reviewed  and that an addendum be provided which addresses the following:

a. The opinion should consider the reports of symptoms beginning in service and indicate whether it is at least as likely as not that any sleep disorder, including a primary snoring disorder, or another sleep disorder, is related to a disease or injury in active service. The review should include the notations in the April 2006, and January, April, and May 2008 service treatment records regarding sleep problems.

b. Only if it is deemed necessary, the Veteran should be scheduled for a VA clinical examination. He should be advised that a failure to report for the examination without good cause could result in the denial of his claim. If an examination is deemed necessary and it is conducted, the examiner should provide the opinions in all the questions that are requested in this remand. If the examiner is unable to answer this inquiry, reasons for this inability should be provided and if the Veteran fails to report that should be noted in the records.

c. The examiner should provide reasons for the opinions that reflect consideration of the Veteran's reports. The claims file must be made available to the examiner for review in connection with the examination.

d. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

e. Even if the examiner finds that a primary snoring disorder was not shown in service, the examiner should provide an opinion as to whether military service, including his service in Iraq, were as likely as not, the cause of the current snoring disorder.

f. The examiner is advised that the Veteran is competent to report injuries and symptoms and his reports must be considered in formulating the requested opinion.


2. The AOJ should review the medical opinions to ensure that they comply with the terms of this remand and are otherwise complete.

3. If any of the benefits sought on appeal are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ.  He is further advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




